The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mullins et al., US 2013/0056981 A1, which discloses first and second limb members (paragraphs 0047-0049), rechargeable batteries (paragraphs 0068, 0143), an electric actuator 16 (Figures 1-2B; paragraph 0050), a recharging circuit (Figures 2, 2A, and 2B; paragraphs 0061+), and a controller selectively enabling and disabling the recharging circuit based on a threshold state of charge (Figures 9-10; paragraphs 0063, 0065, 0068, 0082, 0085, 0117, 0126-0131, 0143: “decoupling of energy harvesting from load charging” by temporarily storing excess harvested energy in another battery or a capacitor).  The term “actuator” is defined as “a mechanical device for moving or controlling something”, and “actuate” means “to put into mechanical action or motion” or “to move to action” (Merriam-Webster’s Collegiate Dictionary, 10th ed.: 1996; emphasis added): the generator 16 certainly influences or controls the torque and motion about a knee joint (abstract; Figure 8; paragraphs 0051-0052, 0125) via electronics powered by a rechargeable battery (Figures 1 and 5; paragraphs 0056+).  Particularly because of the braking 0076, 0079, 0081-0083, 0087+), the electric actuator or generator 16 converts kinetic energy into electrical energy greater than that supplied to the generator by the rechargeable battery (Figure 1).  Regarding the term “powered prosthetic knee” in the preamble (MPEP § 2111.02), the Mullins et al. apparatus may be viewed as a prosthetic in the sense that it dynamically assists knee joint braking and can be used to power prosthetics (paragraphs 0003-0009, 0015-0017, 0119-0120).  The further limitations of claims 3-5 are adequately explained above.  Regarding claims 7-8, down-converting voltages and other modifications to current and voltage are evident from Figures 2A-2B and paragraphs 0055, 0062, 0065+, and 0128+.  
Claims 1, 3-8, 10-11, 13-17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mullins et al., US 2013/0056981 A1, in view of Donelan et al., US 2008/0277943 A1.  Mullins et al. make specific reference to the WIPO equivalent of Donelan et al. in paragraphs 0119-0120, so to incorporate the prosthetic knee (Donelan et al.: Figure 4B; paragraphs 0177-0179) into the Mullins et al. system would have been immediately obvious, with further motivation (to combine) provided by Donelan et al. likewise being directed to harvesting biomechanical energy (title and abstract).  Regarding claims 6 and 16, the counter electromotive force induced by the electric actuator or generator 16 (Mullins et al.: paragraphs 0047, 0050) may often be greater than the voltage of the rechargeable battery because of the aforementioned down-converting of voltages.  Regarding claims 10 and 20, a brake chopper, switch, and resistor would have been immediately obvious, if not inherent, from the intermittent connection and disconnection of the generator circuit 46 and the load circuit 48 (Mullins et al.: paragraph 0063) in order to prevent overcharging or overloading the battery (paragraphs 0126+).  Regarding claims 11 and 21, two energy thresholds would have been obvious from Figures 9-10 0065, 0128+) and thereby lessen the mechanical resistance offered by the generator during other (non-braking) portions of the gait cycle (paragraph 0092, last sentence); it is also noted that the “first” and “second” energy thresholds need not be different from each another, based upon the claim 11 language, with “satisfying” and “failing to satisfy” (last five lines of said claim) alternately corresponding to “meeting”, “exceeding”, or “sinking below”.  The further limitations of other dependent claims are addressed in the grounds for rejection under 35 U.S.C. 102(a)(1) above.
Applicant’s remarks have been considered but are deemed moot in view of the new grounds of rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762. The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jerrah Edwards can be reached at telephone number 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774